19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 1 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 2 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 3 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 4 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 5 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 6 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 7 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 8 of 9
19-01051-jps   Doc 1   FILED 06/20/19   ENTERED 06/20/19 10:55:51   Page 9 of 9
